Exhibit 10.5

 

Execution Version

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

SUBSCRIPTION AGREEMENT

 

 

by and among

 

 

SEACOR MARINE HOLDINGS INC.

 

 

and

 

 

THE PURCHASERS NAMED ON SCHEDULE A HERETO

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

ARTICLE I

     

DEFINITIONS

 

Section 1.1

Definitions

1      

ARTICLE II

     

AGREEMENT TO SELL AND PURCHASE

 

Section 2.1

Sale and Purchase

4      

Section 2.2

Closing

4      

Section 2.3

Each Purchaser’s Conditions

4      

Section 2.4

Company’s Conditions

4      

Section 2.5

Deliveries by the Company

5      

Section 2.6

Purchaser Deliveries

5      

Section 2.7

Independent Nature of Purchasers’ Obligations and Rights

6      

ARTICLE III

     

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Section 3.1

Existence

6      

Section 3.2

Capitalization

6      

Section 3.3

Subsidiaries

6      

Section 3.4

No Conflict

6      

Section 3.5

Authority

7      

Section 3.6

Approvals

7      

Section 3.7

Compliance with Laws

7      

Section 3.8

Periodic Reports

7      

Section 3.9

Internal Accounting Controls

8      

Section 3.10

Litigation

8      

Section 3.11

No Material Adverse Effect

8      

Section 3.12

Certain Fees

8      

Section 3.13

No Side Agreements

8

 

 

--------------------------------------------------------------------------------

 

 

Section 3.14

No General Solicitation; No Advertising

9      

Section 3.15

No Registration Required

9      

Section 3.16

No Integration

9      

Section 3.17

Investment Company Status

9      

Section 3.18

Foreign Corrupt Practices Act, OFAC and AML

9      

Section 3.19

Licenses

9      

Section 3.20

Jones Act

9      

ARTICLE IV

     

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

Section 4.1

Existence

10      

Section 4.2

Authorization, Enforceability

10      

Section 4.3

No Breach

10      

Section 4.4

Certain Fees

10      

Section 4.5

No Side Agreements

10      

Section 4.6

Investment

10      

Section 4.7

Nature of Purchaser

11      

Section 4.8

Restricted Securities

11      

Section 4.9

Reliance Upon such Purchaser’s Representations and Warranties

11      

Section 4.10

Short Selling

11      

Section 4.11

Legend; Restrictive Notation

11      

Section 4.12

Ownership of Securities

12      

Section 4.13

Placement Agent Reliance

12      

Section 4.14

Jurisdiction of Organization

12      

ARTICLE V

     

COVENANTS

 

Section 5.1

Taking of Necessary Action

12      

Section 5.2

Non-Public Information

12

 

ii

--------------------------------------------------------------------------------

 

 

ARTICLE VI

     

INDEMNIFICATION

 

Section 6.1

Indemnification by the Company

12      

Section 6.2

Indemnification Procedure

12      

ARTICLE VII

     

MISCELLANEOUS

 

Section 7.1

Interpretation and Survival of Provisions

13      

Section 7.2

Survival of Provisions

14      

Section 7.3

No Waiver; Modifications in Writing

14      

Section 7.4

Binding Effect; Assignment

14      

Section 7.5

Confidentiality

14      

Section 7.6

Communications

15      

Section 7.7

Removal of Legend

15      

Section 7.8

Entire Agreement

15      

Section 7.9

Governing Law

16      

Section 7.10

Execution in Counterparts

16      

Section 7.11

Termination

16       Schedule A —     List of Purchasers and Commitment Amounts        
Schedule B —     Investor Questionnaire         Exhibit A —     Form of Opinion
of Milbank, Tweed, Hadley & McCloy LLP         Exhibit B —     Agreements with
Purchasers  

 

iii

--------------------------------------------------------------------------------

 

     

SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT, dated as of April 20, 2018 (this “Agreement”), is
by and among SEACOR MARINE HOLDINGS INC., a Delaware corporation (the
“Company”), and each of the purchasers listed on Schedule A hereof (each a
“Purchaser” and collectively, the “Purchasers”).

 

WHEREAS, the Company desires to issue and sell to the Purchasers, and each
Purchaser desires to purchase from the Company, certain shares of the Company’s
common stock, par value $0.01 per share (the “Common Shares”), in accordance
with the provisions of this Agreement; and

 

WHEREAS, the Company and the Purchasers will enter into a registration rights
agreement (the “Registration Rights Agreement”), pursuant to which the Company
will provide the Purchasers with certain registration rights with respect to the
Common Shares acquired pursuant hereto.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Company and each of the Purchasers, severally
and not jointly, hereby agree as follows:

 

Article I

DEFINITIONS

 

Section 1.1     Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

 

“Agreement” has the meaning set forth in the introductory paragraph.

 

“BOE Receipts” has the meaning specified in Section 2.5(a).

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Closing” has the meaning specified in Section 2.2.

 

“Closing Date” has the meaning specified in Section 2.2.

 

“Common Share Price” means $20.00.

 

“Common Shares” has the meaning specified in the recitals.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Company” has the meaning set forth in the introductory paragraph.

 

“Company Financial Statements” has the meaning specified in Section 3.8.

 

“Company Options” means options to purchase Common Shares granted pursuant to
the Company Stock Plan.

 

1

--------------------------------------------------------------------------------

 

 

“Company Restricted Stock” means Common Shares (including performance-based
vesting) subject to vesting and granted pursuant to the Company Stock Plan.

 

“Company SEC Documents” has the meaning specified in Section 3.8.

 

“Company Stock Plan” means the SEACOR Marine Holdings Inc. 2017 Equity Incentive
Plan.

 

“DNB” means DNB Markets, Inc.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.

 

“FCPA” has the meaning specified in Section 3.18(a).

 

“GAAP” has the meaning specified in Section 3.8.

 

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or that exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Company mean a Governmental Authority
having jurisdiction over the Company, its Subsidiaries or any of their
respective Properties.

 

“Indemnified Party” has the meaning specified in Section 6.2.

 

“Indemnifying Party” has the meaning specified in Section 6.2.

 

“Investor Questionnaire” has the meaning specified in Section 2.6(d).

 

“Jones Act” means, collectively, the U.S. citizenship and cabotage laws
principally contained in 46 U.S.C. § 50501(a), (b) and (d) and 46 U.S.C. Chapter
551, and any successor or replacement statutes thereto, and the regulations
promulgated thereunder by the U.S. Coast Guard and the U.S. Maritime
Administration, in each case as amended or supplemented from time to time,
relating to the ownership and operation of U.S.-flag vessels in the U.S.
Coastwise Trade.

 

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
For the purpose of this Agreement, a Person shall be deemed to be the owner of
any Property that it has acquired or holds subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
in a transaction intended to create a financing.

 

“Material Adverse Effect” has the meaning specified in Section 3.1.

 

“Merrill Lynch” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“NYSE” means The New York Stock Exchange.

 

“OFAC” has the meaning specified in Section 3.18(b).

 

2

--------------------------------------------------------------------------------

 

 

“Operative Documents” means, collectively, this Agreement and the Registration
Rights Agreement, and any amendments, supplements, continuations or
modifications thereto.

 

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.

 

“Placement Agent Engagement Letter” means that certain Engagement Letter dated
April 17, 2018 among the Company, Merrill Lynch and DNB.

 

“Placement Agents” means Merrill Lynch and DNB.

 

“Preferred Shares” has the meaning specified in Section 3.2.

 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

 

“Purchase Price” means, with respect to a particular Purchaser, the amount set
forth opposite such Purchaser’s name under the column titled “Purchase Price”
set forth on Schedule A hereto.

 

“Purchased Shares” means, with respect to a particular Purchaser, the number of
Common Shares set forth opposite such Purchaser’s name under the column titled
“Purchased Shares” set forth on Schedule A hereto.

 

“Purchaser” and “Purchasers” have the meanings set forth in the introductory
paragraph.

 

“Purchaser Related Parties” has the meaning specified in Section 6.1.

 

“Registration Rights Agreement” has the meaning set forth in the recitals
hereto.

 

“Representatives” of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel, accountants, investment bankers,
investment advisers and other representatives of such Person.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

 

“Settlement” has the meaning specified in Section 6.2.

 

“Short Sales” means, without limitation, all “short sales” as defined in
Rule 200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and forward sale contracts, options, puts, calls, short sales,
“put equivalent positions” (as defined in Rule 16a-1(h) under the Exchange Act)
and similar arrangements, and sales and other transactions through
non-U.S. broker dealers or foreign regulated brokers.

 

“Subsidiary” means, with respect to any Person, any corporation, association,
partnership or other business entity of which more than 50% of the total voting
power of shares of capital stock or other interests (including partnership
interests) entitled to vote in the election of directors, managers, general
partners or other similar governing bodies thereof is at the time owned or
controlled, directly or indirectly, by (i) such Person; (ii) such Person and one
or more Subsidiaries of such Person; or (iii) one or more Subsidiaries of such
Person.

 

“U.S. Citizen” means a person who is a “citizen of the United States” within the
meaning of the Jones Act, eligible and qualified to own and operate U.S.-flag
vessels in the U.S. Coastwise Trade.

 

“U.S. Coastwise Trade” means the carriage or transport of merchandise and/or
other materials and/or passengers in the coastwise trade of the United States of
America within the meaning of 46 U.S.C. Chapter 551, as amended or supplemented
from time to time.

 

3

--------------------------------------------------------------------------------

 

 

Article II

AGREEMENT TO SELL AND PURCHASE

 

Section 2.1     Sale and Purchase. Subject to the terms and conditions hereof,
the Company hereby agrees to issue and sell to each Purchaser and each Purchaser
hereby agrees, severally and not jointly, to purchase from the Company, its
respective Purchased Shares, and each Purchaser agrees, severally and not
jointly, to pay the Company the Common Share Price for each Purchased Share.

 

Section 2.2     Closing. Pursuant to the terms of this Agreement, the
consummation of the purchase and sale of the Purchased Shares hereunder (the
“Closing”) shall take place at the offices of Milbank, Tweed, Hadley & McCloy
LLP, 28 Liberty Street, New York, New York 10005 at 10:00 a.m. (Eastern Daylight
Time) on April 26, 2018, or at such other time as the Company and Purchasers
representing a majority of the aggregate Purchase Price determine (the date of
such closing, the “Closing Date”). The parties agree that the Closing may occur
via delivery of facsimiles, pdfs or photocopies of the Operative Documents and
the other closing deliverables contemplated hereby and thereby including the BOE
Receipts (which BOE Receipts may be provided at Closing or as soon as
practicable thereafter). Notwithstanding anything to the contrary set forth
herein, each Purchaser shall not be required to send its payment by wire
transfer for the Common Shares being purchased by such Purchaser until it has
received a BOE Receipt or an executed letter from the transfer agent stating
that the Purchased Shares have been credited to such Purchaser’s account. Unless
otherwise provided herein, all proceedings to be taken and all documents to be
executed and delivered by all parties at the Closing will be deemed to have been
taken and executed simultaneously, and no proceedings will be deemed to have
been taken nor documents executed or delivered until all have been taken.

 

Section 2.3     Each Purchaser’s Conditions. The obligation of each Purchaser to
consummate the purchase of its Purchased Shares shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by a particular Purchaser on behalf of itself
in writing with respect to its Purchased Shares, in whole or in part, to the
extent permitted by applicable Law):

 

(a)     the Company shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by the Company on or prior to the Closing Date;

 

(b)     (i) the representations and warranties of the Company (A) set forth in
Sections 3.1, 3.2 (except for any de minimus inaccuracy), 3.5 and 3.12 and (B)
contained in this Agreement that are qualified by materiality or a Material
Adverse Effect shall be true and correct when made and as of the Closing Date
and (ii) all other representations and warranties of the Company shall be true
and correct in all material respects when made and as of the Closing Date, in
each case as though made at and as of the Closing Date (except that
representations and warranties made as of a specific date shall be required to
be true and correct as of such date only);

 

(c)     the NYSE shall have approved the Company’s Supplemental Listing
Application for the Purchased Shares and authorized, upon official notice of
issuance, the listing of the Purchased Shares;

 

(d)     no notice of delisting from the NYSE shall have been received by the
Company with respect to the Common Shares; and

 

(e)     the Company shall have delivered, or caused to be delivered, to such
Purchaser at the Closing, the Company’s closing deliveries described in Section
2.5.

 

Section 2.4     Company’s Conditions. The obligation of the Company to
consummate the issuance and sale of the Purchased Shares to each Purchaser shall
be subject to the satisfaction on or prior to the Closing Date of each of the
following conditions with respect to such Purchaser (any or all of which may be
waived by the Company in writing, in whole or in part, to the extent permitted
by applicable Law):

 

(a)     (i) the representations and warranties of such Purchaser (A) set forth
in Sections 4.1, 4.2 and 4.4 and (B) contained in this Agreement that are
qualified by materiality shall be true and correct when made and as of the
Closing Date and (ii) all other representations and warranties of such Purchaser
shall be true and correct in all material respects as of the Closing Date
(except that representations of such Purchaser made as of a specific date shall
be required to be true and correct as of such date only);

 

4

--------------------------------------------------------------------------------

 

 

(b)     such Purchaser shall have performed and complied with the covenants and
agreements contained in this Agreement that are required to be performed and
complied with by that Purchaser on or prior to the Closing Date; and

 

(c)      such Purchaser shall have delivered, or caused to be delivered, to the
Company at the Closing such Purchaser’s closing deliveries described in Section
2.6.

 

Section 2.5     Deliveries by the Company. Upon the terms and subject to the
conditions of this Agreement, at the Closing, the Company will deliver (or cause
to be delivered) the following:

 

(a)     evidence that the Purchased Shares have been credited to book-entry
accounts maintained by the Company’s transfer agent (the “BOE Receipts”), in
each case bearing the legend or restrictive notation set forth in Section 4.11,
free and clear of any Liens, other than transfer restrictions under applicable
federal and state securities laws;

 

(b)     a certificate of the Secretary of State of the State of Delaware, dated
a recent date, to the effect that the Company is in good standing;

 

(c)     a cross-receipt executed by the Company and delivered to such Purchaser
certifying that it has received the Purchase Price from such Purchaser as of the
Closing Date;

 

(d)     the Registration Rights Agreement with respect to the Purchased Shares,
which shall have been duly executed by the Company;

 

(e)     an opinion addressed to the Purchasers from Milbank, Tweed, Hadley &
McCloy LLP, legal counsel to the Company, dated as of the Closing Date, in the
form and substance attached hereto as Exhibit A; and

 

(f)     a certificate of the Secretary of the Company, certifying as to (1) the
Certificate of Incorporation of the Company and the Bylaws of the Company and
(2) board resolutions authorizing the execution and delivery of the Operative
Documents and the consummation of the transactions contemplated thereby,
including the issuance of the Purchased Shares.

 

Section 2.6     Purchaser Deliveries. Upon the terms and subject to the
conditions of this Agreement, each Purchaser is delivering (or causing to be
delivered) the following:

 

(a)     the Purchase Price payable by such Purchaser in accordance with
Schedule A, by wire transfer of immediately available funds;

 

(b)     a Form W-9, or W-8-IMY, as applicable, executed by such Purchaser;

 

(c)     the Registration Rights Agreement with respect to the Purchased Shares,
which shall have been duly executed by such Purchaser;

 

(d)     a completed Investor Questionnaire in the form attached hereto as
Schedule B (the “Investor Questionnaire”); and

 

(e)     a cross-receipt executed by such Purchaser and delivered to the Company
certifying that such Purchaser has received the Purchased Shares from the
Company on the Closing Date.

 

5

--------------------------------------------------------------------------------

 

 

Section 2.7     Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Operative Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Operative Document and the performance by each Purchaser of
its obligations is not conditioned on the performance of any other Purchaser’s
obligation; provided that investment funds affiliated with The Carlyle Group
will only be required to close its purchase of the Purchased Shares if the
Closing is with respect to no less than $45,000,000 of Purchased Shares in the
aggregate. Nothing contained herein or in any other Operative Document, and no
action taken by any Purchaser pursuant thereto, shall be deemed to constitute
the Purchasers as a partnership, an association, a joint venture or any other
kind of group or entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Operative Documents. Each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Operative Documents, and it shall not be necessary for any other Purchaser to be
joined as an additional party in any proceeding for such purpose. The failure or
waiver of performance by any Purchaser does not excuse performance by any other
Purchaser. In no event will a Purchaser be liable to another Purchaser under
this Agreement.

 

Article III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to each Purchaser as of the date of this
Agreement and as of the Closing Date, as follows:

 

Section 3.1     Existence. The Company has been duly incorporated, is validly
existing and in good standing as a corporation under the laws of the State of
Delaware and is duly qualified to do business and in good standing as a foreign
corporation in all other jurisdictions in which its ownership or lease of
property or the conduct of its businesses requires such qualification, except
where the failure to be so qualified or in good standing would not, individually
or in the aggregate, reasonably be expected to have a material adverse effect on
the condition (financial or otherwise), results of operations, properties or
business of the Company taken as a whole (a “Material Adverse Effect”). The
Company has all power and authority necessary to own or hold its properties and
to conduct the businesses in which it is engaged as described in the Company SEC
Documents.

 

Section 3.2     Capitalization. The authorized capital stock of the Company
consists of (i) 10,000,000 shares of preferred stock, par value $0.01 per share
(“Preferred Shares”), and (ii) 60,000,000 Common Shares. As of the close of
business on April 16, 2018, there were (i) 17,692,062 Common Shares outstanding
not counting shares of Company Restricted Stock, (ii) no Preferred Shares
outstanding, (iii) 94,507 Common Shares subject to outstanding awards of Company
Restricted Stock and (iv) 653,700 Common Shares subject to outstanding awards of
Company Options.

 

Section 3.3     Subsidiaries. Each of the Company’s Subsidiaries has been duly
incorporated or formed, as applicable, and is existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, as
applicable, with power and authority (corporate or other) to own its properties
and conduct its business as described in the Company SEC Documents. Each of the
Company’s Subsidiaries is duly qualified to do business as a foreign corporation
or other entity in good standing in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
qualification, except where the failure to be duly qualified or in good standing
would not, individually or in the aggregate, have a Material Adverse Effect. All
of the issued and outstanding capital stock or limited liability company
interest, as applicable, of each of the Company’s Subsidiaries has been duly
authorized and validly issued and, in the case of any such corporation, is fully
paid and nonassessable.

 

Section 3.4     No Conflict. The execution, delivery and performance of this
Agreement and the issuance and sale of the Purchased Shares will not
(i) conflict with or result in a breach or violation of any of the terms or
provisions of, impose any lien, charge or encumbrance upon any property or
assets of the Company or its Subsidiaries, or constitute a default under, any
indenture, mortgage, deed of trust, loan agreement, license, lease or other
agreement or instrument to which the Company or its Subsidiaries is a party or
by which the Company or its Subsidiaries is bound or to which any of the
property or assets of the Company or its Subsidiaries is subject, (ii) result in
any violation of the provisions of the charter or by-laws (or similar
organizational documents) of the Company or its Subsidiaries, or (iii) result in
any violation of any statute or any judgment, order, decree, rule or regulation
of any court or governmental agency or body having jurisdiction over the Company
or its Subsidiaries or their properties or assets, except, with respect to
clauses (i) and (iii), conflicts, breaches, defaults or violations that would
not reasonably be expected to have a Material Adverse Effect.

 

6

--------------------------------------------------------------------------------

 

 

Section 3.5     Authority.

 

(a)     Each of the Operative Documents has been or will be validly executed and
delivered by the Company and, assuming due authorization, execution and delivery
by each Purchaser or its Affiliate, as applicable (if either such Purchaser or
its Affiliate is a party thereto), constitutes, or will constitute, the legal,
valid and binding obligations of the Company enforceable in accordance with its
terms, except as such enforceability may be limited by (A) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally or by
equitable principles (whether considered in a proceeding at law or in equity)
relating to enforceability and (B) public policy, applicable law relating to
fiduciary duties and indemnification and an implied covenant of good faith and
fair dealing.

 

(b)     The Purchased Shares have been duly authorized and, when the Purchased
Shares have been delivered and paid for in accordance with this Agreement on the
Closing Date, such Purchased Shares will be validly issued, fully paid and
nonassessable, free and clear of all Liens (except for restrictions on transfer
imposed by applicable securities laws and except for liens created by the
Purchasers). The stockholders of the Company have no preemptive rights with
respect to the Purchased Shares. None of the outstanding shares of capital stock
of the Company have been issued in violation of any preemptive or similar rights
of any security holder.

 

Section 3.6     Approvals. No consent, approval, authorization or order of, or
filing, registration or qualification with any court or governmental agency or
body having jurisdiction over the Company or any of its properties or assets is
required for the consummation of the transactions contemplated by this
Agreement, except for (i) such as have been, or prior to the Closing Date, will
be, obtained or made, (ii) such consents, approvals, authorizations, orders,
filings, registrations or qualifications as may be required under state
securities or blue sky laws in connection with the purchase and distribution of
Purchased Shares, each of which has been obtained and is in full force and
effect and (iii) for such consents that, if not obtained, have not or would not,
in the aggregate reasonably be expected to have a Material Adverse Effect.

 

Section 3.7     Compliance with Laws. Neither the Company nor its Subsidiaries
is (i) in violation of its charter or by-laws (or similar organizational
documents), (ii) in default, and no event has occurred that, with notice or
lapse of time or both, would constitute such a default, in the due performance
or observance of any term, covenant, condition or other obligation contained in
any indenture, mortgage, deed of trust, loan agreement, license or other
agreement or instrument to which it is a party or by which it is bound or to
which any of its properties or assets is subject or (iii) in violation of any
statute or any order, rule or regulation of any court or governmental agency or
body having jurisdiction over it or its property or assets, except in the case
of clauses (ii) and (iii), to the extent any such conflict, breach, violation or
default would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

Section 3.8     Periodic Reports; No Undisclosed Liabilities. All forms,
registration statements, reports, schedules and statements required to be filed
by the Company under the Exchange Act or the Securities Act (all such documents,
including the exhibits thereto, prior to the date hereof, collectively the
“Company SEC Documents”) have been filed with the Commission on a timely basis.
The Company SEC Documents, including, without limitation, any audited or
unaudited financial statements and any notes thereto or schedules included
therein (the “Company Financial Statements”), at the time filed (or in the case
of registration statements, solely on the dates of effectiveness) (except to the
extent corrected by a subsequent Company SEC Document) (a) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading, (b) complied as
to form in all material respects with the applicable requirements of the
Exchange Act and the Securities Act, as the case may be, (c) complied as to form
in all material respects with applicable accounting requirements and with the
published rules and regulations of the Commission with respect thereto, (d) with
respect to the Company Financial Statements, were prepared in accordance with
U.S. Generally Accepted Accounting Principles (“GAAP”) applied on a consistent
basis during the periods involved (except as may be indicated in the notes
thereto or, in the case of unaudited statements, as permitted by Form 10‑Q of
the Commission) and (e) with respect to the Company Financial Statements, fairly
present (subject in the case of unaudited statements to normal and recurring
audit adjustments) in all material respects the financial condition, results of
operations and cash flows of the entities purported to be shown thereby, at the
dates and for the periods indicated. The Company and its Subsidiaries do not
have any liabilities required by GAAP to be recognized on a condensed
consolidated balance sheet of the Company, except (i) as reflected, reserved or
disclosed in the Company Financial Statements included in the Company SEC
Document as of and for the period ended December 31, 2017 (the “Reference
Date”), (ii) as incurred since the Reference Date in the ordinary course of
business or as have been otherwise disclosed in the Company SEC Documents, (iii)
as have been discharged or paid in full in the ordinary course of business since
the Reference Date, (iv) as incurred in connection with the transactions
contemplated by this Agreement and (v) that are obligations to perform pursuant
to the terms of any of material contracts. Grant Thornton LLP is an independent
registered public accounting firm with respect to the Company and has not
resigned or been dismissed as independent registered public accountants of the
Company as a result of or in connection with any disagreement with the Company
on any matter of accounting principles or practices, financial statement
disclosure or auditing scope or procedures.

 

7

--------------------------------------------------------------------------------

 

 

Section 3.9     Internal Accounting Controls. There is and has been no failure
on the part of the Company and any of the Company’s directors or officers, in
their capacities as such, to comply with any provision of the Sarbanes-Oxley Act
of 2002, as amended, and the rules and regulations promulgated in connection
therewith applicable to the Company. The Company maintains a system of internal
controls, including, but not limited to, disclosure controls and procedures,
internal controls over accounting matters and financial reporting, an internal
audit function and legal and regulatory compliance controls that are sufficient
to provide reasonable assurances that (i) transactions are executed in
accordance with management’s general or specific authorizations, (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accounting for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as set forth in the Company SEC
Documents, since the end of the Company’s last audited fiscal year, there has
not been (A) any significant deficiencies or material weaknesses in the design
or operation of internal controls over financial reporting (as defined in Rule
13a-15(f) under the Exchange Act) that are reasonably likely to adversely affect
the Company’s ability to record, process, summarize and report financial
information, (B) any change in the Company’s internal control over financial
reporting that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting or (C) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal controls over financial
reporting.

 

Section 3.10     Litigation. Except as described or disclosed in the Company SEC
Documents, there are no legal or governmental proceedings pending to which the
Company or its Subsidiaries is a party or of which any property or assets of the
Company or its Subsidiaries is the subject that would, in the aggregate,
reasonably be expected to have a Material Adverse Effect or would, in the
aggregate, reasonably be expected to have a material adverse effect on the
performance by the Company of the performance of its obligations under this
Agreement or the consummation of any of the transactions contemplated hereby. To
the Company’s knowledge, no such proceedings are threatened or contemplated by
Governmental Authorities or others.

 

Section 3.11     No Material Adverse Effect. Since December 31, 2017, no event
or circumstance has occurred that, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect.

 

Section 3.12     Certain Fees. Other than as described in the Placement Agent
Engagement Letter, no fees or commissions are or will be payable by the Company
to brokers, finders, or investment bankers with respect to the sale of any of
the Purchased Shares or the consummation of the transaction contemplated by this
Agreement.

 

Section 3.13     No Side Agreements. Except as described or disclosed in the
Company SEC Documents or as set forth on Exhibit B, there are no agreements by,
among or between the Company or any of its Affiliates, on the one hand, and any
Purchaser or any of their Affiliates, on the other hand, with respect to the
transactions contemplated hereby other than the Operative Documents nor promises
or inducements for future transactions between or among any of such parties.

 

8

--------------------------------------------------------------------------------

 

 

Section 3.14     No General Solicitation; No Advertising. The Company has not
solicited offers for, or offered or sold, and will not solicit offers for, or
offer or sell, the Securities by means of any form of general solicitation or
general advertising within the meaning of Rule 502(c) of Regulation D or in any
manner involving a public offering within the meaning of Section 4(a)(2) of the
Securities Act

 

Section 3.15     No Registration Required. Assuming the accuracy of the
representations and warranties of each Purchaser contained in Article IV and the
Investor Questionnaire, the issuance and sale of the Purchased Shares pursuant
to this Agreement is exempt from registration requirements of the Securities
Act, and neither the Company nor, to the knowledge of the Company, any
authorized Representative acting on its behalf (other than the Placement Agents
as to whom no representation is made) has taken or will take any action
hereafter that would cause the loss of such exemption.

 

Section 3.16     No Integration. Neither the Company nor any of its Affiliates
have, directly or indirectly through any agent, sold, offered for sale,
solicited offers to buy or otherwise negotiated in respect of, any “security”
(as defined in the Securities Act of 1933, as amended) that is or will be
integrated with the sale of the Purchased Shares in a manner that would require
registration under the Securities Act.

 

Section 3.17     Investment Company Status. The Company is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

Section 3.18     Foreign Corrupt Practices Act, OFAC and AML.

 

(a)     None of the Company or any of its Subsidiaries, nor, to the knowledge of
the Company, any of their directors, officers, agents or employees, has in the
past five (5) years (i) violated or is in violation of any provision of the
United States Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”), or
similar law of a jurisdiction in which the Company or any of its Subsidiaries
conduct their business and to which they are lawfully subject or (ii) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment. No part of the proceeds from the issuance and sale of the Purchased
Shares pursuant to this Agreement will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of any provision of the FCPA.

 

(b)      Neither the Company nor any of its Subsidiaries, nor, to the knowledge
of the Company, any director, officer, agent, employee or Affiliate of the
Company or any of its Subsidiaries, is currently subject to any comprehensive
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”), and the Company will not knowingly directly or
indirectly use the proceeds from the issuance and sale of the Purchased Shares
pursuant to this Agreement or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, for the
purpose of financing the activities of any Person currently subject to any U.S.
sanctions administered by OFAC.

 

(c)     The Company is in compliance in all material respects with the
provisions of the USA PATRIOT Act. On or prior to the Closing Date, the Company
has provided to the Purchasers all information related to the Company (including
names, addresses and tax identification numbers (if applicable)) reasonably
requested in writing by the Purchasers prior to the execution of this Agreement
and mutually agreed to be required under “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, to be obtained
by the Purchasers.

 

Section 3.19     Licenses. The Company and its Subsidiaries hold all licenses,
consents and approvals required by, and are in compliance with, all regulations
of state, federal and foreign governmental authorities that regulate the conduct
of the business of the Company and its Subsidiaries, except where the failure to
hold any such license, consent or approval or to be in compliance with any such
regulation would not have a Material Adverse Effect.

 

Section 3.20     Jones Act. The Company is a U.S. Citizen and is qualified to
engage in the U.S. Coastwise Trade. Assuming the accuracy of the representations
and warranties of each Purchaser contained in Article IV and the Investor
Questionnaire, the issuance and sale of the Purchased Shares by the Company and
the compliance by the Company with all of the provisions of this Agreement and
the consummation of the transactions herein contemplated will not cause the
Company to cease to be a U.S. Citizen or cause the Company to cease to be
qualified to engage in the U.S. Coastwise Trade.

 

9

--------------------------------------------------------------------------------

 

 

Article IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

 

Each Purchaser, severally and not jointly, hereby represents and warrants to the
Company that:

 

Section 4.1     Existence. Such Purchaser is duly organized and validly existing
and in good standing under the Laws of its jurisdiction of organization, with
all requisite power and authority to own, lease, use and operate its Properties
and to conduct its business as currently conducted.

 

Section 4.2     Authorization, Enforceability. Such Purchaser has all necessary
corporate, limited liability company or partnership power and authority to
execute, deliver and perform its obligations under this Agreement and the
Registration Rights Agreement and to consummate the transactions contemplated
hereby and thereby, and the execution, delivery and performance by such
Purchaser of this Agreement and the Registration Rights Agreement has been duly
authorized by all necessary action on the part of such Purchaser; and this
Agreement and the Registration Rights Agreement constitute the legal, valid and
binding obligations of such Purchaser, enforceable in accordance with their
terms, except as such enforceability may be limited (i) applicable bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally or by equitable
principles (whether considered in a proceeding at law or in equity) relating to
enforceability and (ii) public policy, applicable law relating to fiduciary
duties and indemnification and an implied covenant of good faith and fair
dealing.

 

Section 4.3     No Breach. The execution, delivery and performance of this
Agreement and the Registration Rights Agreement by such Purchaser and the
consummation by such Purchaser of the transactions contemplated hereby and
thereby will not (a) conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any material
agreement to which such Purchaser is a party or by which such Purchaser is bound
or to which any of the property or assets of such Purchaser is subject,
(b) conflict with or result in any violation of the provisions of the
organizational documents of such Purchaser, or (c) violate any statute, order,
rule or regulation of any court or governmental agency or body having
jurisdiction over such Purchaser or the property or assets of such Purchaser,
except in the cases of clauses (a) and (c), for such conflicts, breaches,
violations or defaults as would not prevent the consummation of the transactions
contemplated by this Agreement and the Registration Rights Agreement.

 

Section 4.4     Certain Fees. No fees or commissions are or will be payable by
such Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Purchased Shares or the consummation of the transaction
contemplated by this Agreement.

 

Section 4.5     No Side Agreements. Except as set forth on Exhibit B, there are
no other agreements by, among or between such Purchaser and any of its
Affiliates, on the one hand, and the Company or any of its Affiliates, on the
other hand, with respect to the transactions contemplated hereby other than the
Operative Documents nor promises or inducements for future transactions between
or among any of such parties.

 

Section 4.6     Investment. The Purchased Shares are being acquired for such
Purchaser’s own account, the account of its Affiliates, or the accounts of
clients for whom such Purchaser exercises discretionary investment authority
(all of whom such Purchaser hereby represents and warrants are “accredited
investors” within the meaning of Rule 501(a) of Regulation D promulgated by the
Commission pursuant to the Securities Act), not as a nominee or agent, and with
no present intention of distributing the Purchased Shares or any part thereof,
and such Purchaser has no present intention of selling or granting any
participation in or otherwise distributing the same in any transaction in
violation of the securities laws of the United States or any other jurisdiction,
without prejudice, however, to such Purchaser’s right at all times to sell or
otherwise dispose of all or any part of the Purchased Shares under a
registration statement under the Securities Act and applicable state and other
jurisdiction securities laws or under an exemption from such registration
available thereunder (including, without limitation, if available, Rule 144
promulgated thereunder). If such Purchaser should in the future decide to
dispose of any of the Purchased Shares, the Purchaser understands and agrees
(a) that it may do so only in compliance with the Securities Act and applicable
state and other jurisdiction securities law, as then in effect, including a sale
contemplated by any registration statement pursuant to which such securities are
being offered, or pursuant to an exemption from the Securities Act, and (b) that
stop-transfer instructions to that effect will be in effect with respect to such
securities.

 

10

--------------------------------------------------------------------------------

 

 

Section 4.7     Nature of Purchaser.

 

(a)     Such Purchaser represents and warrants to the Company that, (i)(A) it is
an “accredited investor” within the meaning of Rule 501 of Regulation D
promulgated by the Commission pursuant to the Securities Act, or (B) a
“qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act or, in the case of an Purchaser that is a non-U.S. Purchaser, is
an entity acting on its own account that in the aggregate owns and invests on a
discretionary basis at least $100 million of securities of issuers that are not
affiliated with such Purchaser, (iii) it will execute and deliver to the Company
at Closing the Investor Questionnaire, which such Investor represents and
warrants will be true, correct and complete and (iv) by reason of its business
and financial experience it has such knowledge, sophistication and experience in
making similar investments and in business and financial matters generally so as
to be capable of evaluating the merits and risks of the prospective investment
in the Purchased Shares, is able to bear the economic risk of such investment
and, at the present time, would be able to afford a complete loss of such
investment.

 

(b)     Such Purchaser and its Representatives have been furnished with
materials relating to the business, finances and operations of the Company and
relating to the offer and sale of the Purchased Shares that have been requested
by such Purchaser or its Representatives. Such Purchaser and its Representatives
has been afforded the opportunity to ask questions of the Company or its
Representatives and all such questions have been answered to the Purchaser’s and
its Representatives’ satisfaction. Such Purchaser understands and acknowledges
that its purchase of the Purchased Shares involves a high degree of risk and
uncertainty. Such Purchaser has sought such accounting, legal, financial and tax
advice as it has considered necessary to make an informed investment decision
with respect to its investment in the Purchased Shares.

 

Section 4.8    Restricted Securities. Such Purchaser understands that the
Purchased Shares are characterized as “restricted securities” under the federal
securities Laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such Laws and
applicable regulations such securities may be resold without registration under
the Securities Act only in certain limited circumstances. In this connection,
such Purchaser represents that it is knowledgeable with respect to Rule 144 of
the Commission promulgated under the Securities Act. Such Purchaser acknowledges
that as a result of the transfer restrictions applicable to the Purchased Shares
it may be required to hold its Purchased Shares for an indefinite period of
time.

 

Section 4.9     Reliance Upon such Purchaser’s Representations and Warranties.
Such Purchaser understands and acknowledges that the Purchased Shares are being
offered and sold in reliance on a private placement exemption from the
registration requirements of federal and state securities laws, and that the
Company is relying in part upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of such Purchaser set
forth in this Agreement in (i) concluding that the issuance and sale of the
Purchased Shares is a “private offering” and, as such, is exempt from the
registration requirements of the Securities Act and (ii) determining the
applicability of such exemptions and the suitability of such Purchaser to
purchase the Purchased Shares.

 

Section 4.10   Short Selling. Such Purchaser has not engaged in any Short Sales
involving Common Shares owned by it between the time it first began discussions
with the Company about the transaction contemplated by this Agreement and the
date of execution of this Agreement.

 

Section 4.11   Legend; Restrictive Notation. Such Purchaser understands that the
certificates evidencing the Purchased Shares or the book-entry account
maintained by the transfer agent evidencing ownership of the Purchased Shares,
as applicable, will bear the following legend or restrictive notation:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THESE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
THEREUNDER AND, IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
SOLD PURSUANT TO RULE 144 UNDER SUCH ACT OR THE ISSUER HAS RECEIVED
DOCUMENTATION REASONABLY SATISFACTORY TO IT THAT SUCH TRANSACTION DOES NOT
REQUIRE REGISTRATION UNDER SUCH ACT.”

 

11

--------------------------------------------------------------------------------

 

 

Section 4.12   Ownership of Securities. Other than as previously disclosed in
writing to the Company, such Purchaser and its Affiliates do not, as of the date
hereof, own five percent (5%) or more of the Company’s issued and outstanding
capital stock.

 

Section 4.13   Placement Agent Reliance. Such Purchaser agrees that the
Placement Agents may rely upon the representations and warranties made by such
Purchaser to the Company in Sections 4.6, 4.7 and 4.9 of this Agreement.

 

Section 4.14   Jurisdiction of Organization. Such Purchaser is organized in the
jurisdiction set forth on its signature page hereto.

 

Article V

COVENANTS

 

Section 5.1     Taking of Necessary Action. Each of the parties hereto shall use
its commercially reasonable efforts promptly to take or cause to be taken all
action and promptly to do or cause to be done all things necessary, proper or
advisable under applicable Law and regulations to consummate and make effective
the transactions between the Company and the Purchasers contemplated by this
Agreement related specifically to the acquisition of the Purchased Shares.
Without limiting the foregoing, each of the Company and each Purchaser shall use
its commercially reasonable efforts to make all filings and obtain all consents
of Governmental Authorities that may be necessary or, in the reasonable opinion
of the other parties, as the case may be, advisable for the consummation of the
transactions contemplated by the Operative Documents. Each Purchaser
acknowledges its obligations under applicable state and federal securities laws,
rules and regulations and the rules and regulations of the NYSE. The Company
shall promptly and accurately respond, and shall use its commercially reasonable
efforts to cause its transfer agent to respond, to reasonable requests for
information (which is otherwise not publicly available) made by a Purchaser or
its auditors relating to the actual holdings of such Purchaser or its accounts;
provided that, the Company shall not be obligated to provide any such
information that could reasonably result in a violation of applicable law or
conflict with the Company’s insider trading policy or a confidentiality
obligation of the Company.

 

Section 5.2     Non-Public Information. On or before 9:00 a.m., New York local
time, on the Business Day immediately following the date hereof, the Company
shall issue a press release (the “Press Release”) or file a Form 8-K with the
Commission announcing the entry into this Agreement and describing the terms of
the transactions contemplated by the Operative Documents and any other material,
nonpublic information that the Company may have provided any Purchaser at any
time prior to the issuance of the Press Release. On or before the fourth
Business Day following the date hereof, the Company shall file a Current Report
on Form 8-K with the Commission describing the terms of the transactions
contemplated by the Operative Documents, and including as an exhibit to such
Current Report on Form 8-K the Operative Documents, in the form required by the
Exchange Act.

 

Article VI

INDEMNIFICATION

 

Section 6.1     Indemnification by the Company. The Company agrees to indemnify
each Purchaser and its Representatives (collectively, “Purchaser Related
Parties”) from costs, losses, liabilities, damages, or expenses of any kind or
nature whatsoever, and hold each of them harmless against, any and all actions,
suits, proceedings (including any investigations, litigation or inquiries),
demands, and causes of action, and, in connection therewith, and promptly upon
demand, pay or reimburse each of them for all costs, losses, liabilities,
damages, or expenses of any kind or nature whatsoever, including, without
limitation, the reasonable fees and disbursements of counsel and all other
reasonable expenses incurred in connection with investigating, defending or
preparing to defend any such matter that may be incurred by them or asserted
against or involve any of them as a result of, arising out of, or in any way
related to the breach of any of the representations, warranties or covenants of
the Company contained herein, provided that such claim for indemnification
relating to a breach of the representations or warranties is made prior to the
expiration of such representations or warranties to the extent applicable; and
provided further, that no Purchaser Related Party shall be entitled to recover
special, consequential or punitive damages under this Section 6.1.    

 

12

--------------------------------------------------------------------------------

 

 

Section 6.2     Indemnification Procedure. Promptly after any Purchaser Related
Party (hereinafter, the “Indemnified Party”) has received notice of any
indemnifiable claim hereunder, or the commencement of any action, suit or
proceeding by a third person, which the Indemnified Party believes in good faith
is an indemnifiable claim under this Agreement, the Indemnified Party shall give
the indemnitor hereunder (the “Indemnifying Party”) written notice of such claim
or the commencement of such action, suit or proceeding, but failure to so notify
the Indemnifying Party will not relieve the Indemnifying Party from any
liability it may have to such Indemnified Party hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure. Such
notice shall state the nature and the basis of such claim to the extent then
known. The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include,
but shall not be limited to, furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled
(i) at its expense, to participate in the defense of such asserted liability and
the negotiations of the settlement thereof and (ii) if (A) the Indemnifying
Party has failed to assume the defense or employ counsel reasonably acceptable
to the Indemnified Party or (B) if the defendants in any such action include
both the Indemnified Party and the Indemnifying Party and counsel to the
Indemnified Party shall have concluded that there may be reasonable defenses
available to the Indemnified Party that are different from or in addition to
those available to the Indemnifying Party or if the interests of the Indemnified
Party reasonably may be deemed to conflict with the interests of the
Indemnifying Party, then the Indemnified Party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete release from liability of,
and does not include any admission of wrongdoing or malfeasance by, the
Indemnified Party. The Company agrees that, without the Indemnified Party’s
prior written consent, it will not agree to any settlement of, compromise or
consent to the entry of any judgment in or other termination of (each and
collectively, a “Settlement”) any claim in respect of which indemnification
could be sought hereunder, unless (i) such Settlement includes an unconditional
release from the party bringing such claim of all Indemnified Parties and (ii)
the parties agree that the terms of such Settlement shall remain confidential.
The remedies provided for in this Section 6 are cumulative and are not exclusive
of any remedies that may be available to a party at law or in equity or
otherwise.

 

Article VII

MISCELLANEOUS

 

Section 7.1     Interpretation and Survival of Provisions. Article, Section,
Schedule, and Exhibit references are to this Agreement, unless otherwise
specified. All references to instruments, documents, contracts, and agreements
are references to such instruments, documents, contracts, and agreements as the
same may be amended, supplemented, and otherwise modified from time to time,
unless otherwise specified. The word “including” shall mean “including but not
limited to.” Whenever any party has an obligation under the Operative Documents,
the expense of complying with that obligation shall be an expense of such party
unless otherwise specified. Whenever any determination, consent, or approval is
to be made or given by any Purchaser, such action shall be in such Purchaser’s
sole discretion unless otherwise specified in this Agreement. If any provision
in the Operative Documents is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and the Operative
Documents shall be construed and enforced as if such illegal, invalid, not
binding, or unenforceable provision had never comprised a part of the Operative
Documents, and the remaining provisions shall remain in full force and effect.
The Operative Documents have been reviewed and negotiated by sophisticated
parties with access to legal counsel and shall not be construed against the
drafter.

 

13

--------------------------------------------------------------------------------

 

 

Section 7.2    Survival of Provisions. The representations, warranties,
covenants and agreements contained in this Agreement shall survive the Closing
for a period of twelve (12) months following the Closing Date regardless of any
investigation made by or on behalf of the Company or any Purchaser. All
indemnification obligations of the Company and the Purchasers pursuant to this
Agreement and the provisions of Article VI shall remain operative and in full
force and effect unless such obligations are expressly terminated in a writing
by the parties, regardless of any purported general termination of this
Agreement.

 

Section 7.3     No Waiver; Modifications in Writing.

 

(a)    Delay. No failure or delay on the part of any party in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.

 

(b)    Amendments and Waivers. Except as otherwise provided herein, no
amendment, waiver, consent, modification, or termination of any provision of
this Agreement or any other Operative Document shall be effective unless signed
by each of the parties hereto or thereto affected by such amendment, waiver,
consent, modification, or termination. Any amendment, supplement or modification
of or to any provision of this Agreement or any other Operative Document, any
waiver of any provision of this Agreement or any other Operative Document, and
any consent to any departure by the Company from the terms of any provision of
this Agreement or any other Operative Document shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement, no notice to or demand
on the Company in any case shall entitle the Company to any other or further
notice or demand in similar or other circumstances.

 

Section 7.4     Binding Effect; Assignment.

 

(a)    Binding Effect. This Agreement shall be binding upon the Company, the
Purchasers, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.

 

(b)     Assignment of Rights. All or any portion of the rights and obligations
of any Purchaser under this Agreement may be transferred by such Purchaser to
any Affiliate of such Purchaser that could provide the representations and
warranties in Article IV without the consent of the Company by delivery of an
agreement to be bound and a revised Schedule A. No portion of the rights and
obligations of any Purchaser under this Agreement may be transferred by such
Purchaser to a non-Affiliate without the written consent of the Company (which
consent shall not be unreasonably withheld by the Company).

 

Section 7.5     Confidentiality. Notwithstanding anything herein to the
contrary, to the extent that any Purchaser has executed or is otherwise bound by
a confidentiality agreement in favor of the Company, such Purchaser shall
continue to be bound by such confidentiality agreement until the earlier of such
time as (i) the public dissemination or filing of the Press Release or Form 8-K
pursuant to Section 5.2 and (ii) the termination of any such confidentiality
agreement by its terms.

 

14

--------------------------------------------------------------------------------

 

 

Section 7.6     Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by registered or certified mail, return
receipt requested, telecopy, air courier guaranteeing overnight delivery or
personal delivery to the following addresses:

 

(a)     If to any Purchaser:

 

To the respective address listed on its signature page hereto.

 

(b)     If to SEACOR Marine Holdings Inc.:

 

7910 Main Street, 2nd Floor
Houma, LA 70360
Attention: General Counsel
Email: Aeverett@seacormarine.com

 

with a copy to:

 

Milbank, Tweed, Hadley & McCloy LLP
28 Liberty Street
New York, NY 10005
Attention: David Zeltner

                 Brett Nadritch

Email:       dzeltner@milbank.com

                 bnadritch@milbank.com

 

or to such other address as the Company or such Purchaser may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; when notice is sent to
the sender that the recipient has read the message, if sent by electronic mail;
upon actual receipt if sent by certified mail, return receipt requested, or
regular mail, if mailed; when receipt acknowledged, if sent via facsimile; and
upon actual receipt when delivered to an air courier guaranteeing overnight
delivery.

 

Section 7.7     Removal of Legend. In connection with a sale of the Purchased
Shares by a Purchaser in reliance on Rule 144, the applicable Purchaser or its
broker shall deliver to the transfer agent and the Company a broker
representation letter providing to the transfer agent and the Company any
information the Company deems necessary to determine that the sale of the
Purchased Shares is made in compliance with Rule 144, including, as may be
appropriate, a certification that the Purchaser is not an Affiliate of the
Company, regarding the length of time the Purchased Shares have been held and
its compliance with the volume and manner of sale limitations of Rule 144. Upon
receipt of such representation letter, the Company shall promptly direct its
transfer agent to remove the notation of a restrictive legend in such
Purchaser’s certificates evidencing the Purchased Shares or the book-entry
account maintained by the transfer agent, including the legend referred to in
Section 4.11, and the Company shall bear all costs associated therewith. After
any Purchaser or its permitted assigns have held the Purchased Shares for one
year, if the book-entry account of such Purchased Shares still bears the
notation of the restrictive legend referred to in Section 4.11, the Company
agrees, upon request of the Purchaser or permitted assignee, to take all steps
necessary to promptly effect the removal of the legend described in Section 4.11
from the Purchased Shares, and the Company shall bear all costs associated
therewith, regardless of whether the request is made in connection with a sale
or otherwise, so long as such Purchaser or its permitted assigns provide to the
Company any information the Company deems reasonably necessary to determine that
the legend is no longer required under the Securities Act or applicable state
laws, including (if there is no such registration statement) a certification
that the holder is not an Affiliate of the Company (and a covenant to inform the
Company if it should thereafter become an Affiliate and to consent to the
notation of an appropriate restriction) and regarding the length of time the
Purchased Shares have been held.

 

Section 7.8     Entire Agreement. This Agreement, the other Operative Documents
and the other agreements and documents referred to herein and on Exhibit B are
intended by the parties as a final expression of their agreement and intended to
be a complete and exclusive statement of the agreement and understanding of the
parties hereto in respect of the subject matter contained herein and therein.
There are no restrictions, promises, warranties or undertakings, other than
those set forth or referred to herein or the other Operative Documents with
respect to the rights granted by the Company or any of its Affiliates or any
Purchaser or any of its Affiliates set forth herein or therein. This Agreement,
the other Operative Documents and the other agreements and documents referred to
herein or therein supersede all prior agreements and understandings between the
parties with respect to such subject matter, other than, with respect to the
parties thereto, that certain (i) Convertible Senior Note Purchase Agreement
dated November 30, 2015 (and the notes issued thereunder) by and among SEACOR
Marine Holdings Inc. and the purchasers of the 3.75% Convertible Senior Notes,
(ii) Registration Rights Agreement dated November 30, 2015, by and among SEACOR
Marine Holdings Inc. and the holders of the 3.75% Convertible Senior Notes from
time-to-time party thereto, each of which shall remain in effect in accordance
with its terms and (iii) Investment Agreement, dated November 30, 2015 by and
among SEACOR Marine Holdings Inc. and the investors party thereto.

 

15

--------------------------------------------------------------------------------

 

 

Section 7.9     Governing Law. This Agreement, and all claims or causes of
action (whether in contract or tort) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution or performance of this
Agreement (including any claim or cause of action based upon, arising out of or
related to any representation or warranty made in or in connection with this
Agreement), will be construed in accordance with and governed by the laws of the
State of New York without regard to principles of conflicts of laws that would
require the application of the laws of any other jurisdiction. Any action
against any party relating to the foregoing shall be brought in any federal or
state court of competent jurisdiction located within the State of New York, and
the parties hereto hereby irrevocably submit to the non-exclusive jurisdiction
of any federal or state court located within the State of New York over any such
action. The parties hereby irrevocably waive, to the fullest extent permitted by
applicable Law, any objection that they may now or hereafter have to the laying
of venue of any such dispute brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each of the parties
hereto agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.

 

Section 7.10   Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same Agreement.

 

Section 7.11   Termination.

 

(a)     Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing if a statute,
rule, order, decree or regulation shall have been enacted or promulgated, or if
any action shall have been taken by any Governmental Authority of competent
jurisdiction that permanently restrains, permanently precludes, permanently
enjoins or otherwise permanently prohibits the consummation of the transactions
contemplated by this Agreement or makes the transactions contemplated by this
Agreement illegal.

 

(b)     Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time by any Purchaser (with respect to the obligations of such
Purchaser) or the Company, upon written notice to the other party, if the
Closing shall not have occurred on or before April 30, 2018 (the “Outside
Date”); provided, however, that the right to terminate this Agreement under this
Section 7.11(b) shall not be available to any party whose (i) breach of any
provision of this Agreement, (ii) failure to comply with their obligations under
this Agreement or (iii) actions not taken in good faith, shall have been the
cause of, or shall have resulted in, the failure of the Closing to occur on or
prior to the Outside Date or the failure of a condition in Section 2.3 or
Section 2.4 to be satisfied at such time.

 

(c)     In the event of the termination of this Agreement as provided in this
Section 7.11, (i) this Agreement shall forthwith become null and void and
(ii) there shall be no liability on the part of any party hereto, except as set
forth in Article VI of this Agreement and except with respect to the requirement
to comply with any confidentiality agreement in favor of the Company; provided
that nothing herein shall relieve any party from any liability or obligation
with respect to any willful breach of this Agreement.

 

[Signature pages follow]

 

16

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

 

SEACOR Marine Holdings Inc.

 

By:     /s/ Andrew H. Everett II            

Name: Andrew H. Everett II

Title: Senior Vice President, General

Counsel and Secretary

 

 

[Signature Page to Subscription Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

Third Avenue Trust on behalf of Third Avenue Small Cap Value Fund

 

By:      /s/ Michael A. Buono_________________________

            Name: Michael A. Buono

            Title: Chief Financial Officer

 

 

JMG GST LLC

By:      /s/ John Gellert______________________________

            Name: John Gellert

            Title: Manager

 

 

Oppenheimer-Close Investment Partnership LP

 

By:      /s/ Carl K. Oppenheimer_______________________

            Name: Carl K. Oppenheimer

            Title: Managing Member

 

 

Oppenheimer-Close International Ltd.

 

By:      /s/ Carl K. Oppenheimer_______________________

            Name: Carl K. Oppenheimer

            Title: Director

 

 

ELCANO Inversiones Financieras, SICAV, SA

 

By:      /s/ Gabriel Ximenez de Embun__________________

            Name: Gabriel Ximenez de Embun

            Title: Head of Investment & Strategy Credit Suisse Gestion, SGIIC,
SA

 

 

Brian P. Cheramie

 

By:      /s/ Brian P. Cheramie__________________________

            Name: Brian P. Cheramie

            Title: Individual

 

 

Cheramie Futures LLC

 

By:      /s/ Brian P. Cheramie_________________________

            Name: Brian P. Cheramie – Cheramie Futures LLC

            Title: Owner

 

 

[Signature Page to Subscription Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

T. Rowe Price Small-Cap Value Fund, Inc.

T. Rowe Price U.S. Small-Cap Value Equity Trust

T. Rowe Price U.S. Equities Trust

MassMutual Select Funds – MassMutual Select T. Rowe Price Small and Mid Cap
Blend Fund

Each account, severally not jointly

 

By: T. Rowe Price Associates, Inc., Investment Adviser or Subadviser, as
applicable

 

By:      /s/ Francisco Alonso__________________________

            Name: Francisco Alonso

            Title: Vice President

 

 

CVI Investments, Inc., c/o Heights Capital Management, Inc., its authorized
Agent

 

By:      /s/ Martin Kobinger___________________________

            Name: Martin Kobinger

            Title: Investment Manager

 

 

Proyectos Globales de Energía y Servicios CME, S.A. de C.V.

 

By:      /s/ Alfredo Miguel____________________________

            Name: Alfredo Miguel

            Title: CEO

 

 

CEOF II DE I AIV, L.P.

By: CEOF II DE AIV GP, LP, its general partner

By: CEOF II DE GP AIV, L.L.C., its general partner

 

 

By:      /s/ Rodney Cohen____________________________

            Name: Rodney Cohen

            Title: Authorized Person

 

 

 

CEOF II Coinvestment (DE), L.P.

By: CEOF II DE AIV GP, LP, its general partner

By: CEOF II DE GP AIV, L.L.C., its general partner

 

 

By:      /s/ Rodney Cohen____________________________

            Name: Rodney Cohen

            Title: Authorized Person

 

 

[Signature Page to Subscription Agreement]

 

 

--------------------------------------------------------------------------------

 

 

 

CEOF II Coinvestment B (DE), L.P.

By: CEOF II DE AIV GP, LP, its general partner

By: CEOF II DE GP AIV, L.L.C., its general partner

 

 

By:      /s/ Rodney Cohen____________________________

            Name: Rodney Cohen

            Title: Authorized Person

 

 

[Signature Page to Subscription Agreement]

 

20

--------------------------------------------------------------------------------

 

 

SCHEDULE A – List of Purchasers, Purchase Price and Purchased Shares

 

 

Purchaser Name

Purchase Price

 

Purchased Shares

Oppenheimer-Close Investment Partnership LP

$500,000.00

25,000

Oppenheimer-Close International LTD

$55,000.00

2,750

JMG GST LLC

$1,000,000.00

50,000

Brian P. Cheramie

$4,563,280.00

228,164

Cheramie Futures LLC

$436,720.00

21,836

ELCANO Inversiones Financieras, SICAV, SA

$3,000,000.00

150,000

Third Avenue Small Cap Value Fund

$1,300,000.00

65,000

Proyectos Globales de Energia y Servicios CME, S.A. de C.V.

$20,000,000.00

1,000,000

CVI Investments, Inc.

$3,000,000.00

150,000

T. Rowe Price U.S. Small-Cap Value Equity Trust

$1,143,300.00

57,165

T. Rowe Price Small-Cap Value Fund, Inc.

$6,717,400.00

335,870

T. Rowe Price U.S. Equities Trust

$102,980.00

5,149

MassMutual Select Funds – MassMutual Select T. Rowe Price Small and Mid Cap
Blend Fund

$36,320.00

1,816

CEOF II DE I AIV, L.P.

$14,212,500.00

710,625

CEOF II Coinvestment (DE), L.P.

$727,660.00

36,383

CEOF II Coinvestment B (DE), L.P.

$59,840.00

2,992

Total:

$56,855,000.00

2,842,750

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE B – Investor Questionnaire

 

 

Name of investor:

 

 

State or jurisdiction of residence:

 

 

With respect to a potential investment in SEACOR Marine Holdings Inc., a
corporation organized under the laws of the State of Delaware (the “Company”),
the undersigned represents and warrants that he/she/it qualifies as (please
check the box that applies):

 

   

☐

an “accredited investor” as that term is defined in Rule 501(a) of Regulation D
promulgated under the Securities Act of 1933, as amended (the “Act”); or

   

☐

a “qualified institutional buyer” as that term is defined in Rule 144A of the
Act.

       

If the undersigned has selected the box above for “accredited investor,”
he/she/it is an accredited investor because:

 

☐

He/she is a natural person whose individual net worth, or joint net worth with
his/her spouse, at the time of his/her purchase of securities of the Company,
exceeds $1,000,000, excluding the value of his/her primary residence; or

 

☐

He/she is a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or had a joint income with his/her spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year; or

 

☐

He/she is a director, executive officer or general partner of the Company or a
director, executive officer or general partner of a general partner of the
Company; or

 

☐

It is an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended, a corporation, Massachusetts or similar business
trust, or partnership that was not formed for the specific purpose of acquiring
the securities of the Company being offered in this offering, with total assets
in excess of $5,000,000; or

 

☐

It is a “private business development company” as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940; or

 

☐

It is a “bank” as defined in Section 3(a)(2) of the Act; or

 

☐

It is a “savings and loan association” or other institution as defined in
Section 3(a)(5)(A) of the Act, whether acting in its individual or fiduciary
capacity; or

 

☐

It is a broker or dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended; or

 

☐

It is an “insurance company” as defined in Section 2(a)(13) of the Act; or

  

☐

It is an investment company registered under the Investment Company Act of 1940;
or

 

 

--------------------------------------------------------------------------------

 

 

☐

It is a “business development company” as defined in Section 2(a)(48) of the
Investment Company Act of 1940; or

 

☐

It is a “Small Business Investment Company” licensed by the U.S. Small Business
Administration under either Section 301(c) or (d) of the Small Business
Investment Act of 1958; or

 

☐

It is a plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, if such plan has total assets in excess of
$5,000,000; or

 

☐

It is an employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974 if the investment decision is made by a plan
fiduciary, as defined in Section 3(21) of such Act, which is one of the
following:

 

 

☐

A bank;

 

 

☐

A savings and loan association;

 

 

☐

An insurance company; or

 

 

☐

A registered investment adviser; or

 

☐

It is an employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974 with total assets in excess of $5,000,000; or

 

☐

It is an employee benefit plan within the meaning of the Employee Retirement
Income Security Act of 1974 that is a self-directed plan with investment
decisions made solely by persons that are accredited investors; or

 

☐

It is a trust with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered by the Company in this
offering, whose purchase is directed by a sophisticated person as described in
Rule 506(b)(2)(ii); or

 

☐

It is an entity in which all of the equity owners are accredited investors.

  

 

With respect to a potential investment in the Company, the undersigned
represents and warrants that he/she/it qualifies as a citizen of the United
States within the meaning of 46 U.S.C. § 50501 (a), (b) and (d) and related
regulations (including but not limited to 46 CFR Part 67, subpart C and 46 CFR
4.80(a)) with respect to the ownership and operation of U.S.-flag vessels in the
United States coastwise trade (a “Coastwise Citizen”), because (please check the
box that applies):

 

☐

He/she (a) was born in the United States, born abroad to parents who are
citizens of the United States, was naturalized as a citizen of the United
States, was naturalized as a citizen of the United States during minority
through the naturalization of a parent, or became a citizen of the United States
as otherwise authorized by law1; (b) will own and hold any equity securities in
the Company. for his or her own account, directly or indirectly, including
through an Individual Retirement Account, free from any trust or fiduciary
obligation in favor of any Person not a Coastwise Citizen and (c) satisfies the
requirements of 46 U.S.C. § 50501 (a), (b) and (d) and related regulations with
respect to the ownership and operation of U.S.-flag vessels in the United States
coastwise trade, including but not limited to 46 CFR 67.33; or

 

☐

It is a corporation (a) incorporated under the laws of the United States or the
laws of any state of the United States, the District of Columbia, Guam, Puerto
Rico, the Virgin Islands, American Samoa, the Northern Mariana Islands and any
other territory or possession of the United States, (b) the chairman of the
board of directors and the chief executive officer (by whatever title) of which
are Coastwise Citizens, and all other officers of which and other Persons
authorized to act in the absence or disability of the chairman or chief
executive officer are Coastwise Citizens, (c) no more of the directors of which
than a minority of the number necessary to constitute a quorum of the board of
directors are non-Coastwise Citizens, (d) in which at least 75% of each class or
series of the stock and the voting power are owned and controlled by Coastwise
Citizens, at each tier of the ownership chain to all levels of direct and
indirect ownership therein, and (e) that satisfies the requirements of 46 U.S.C.
§ 50501 (a), (b) and (d) and related regulations with respect to the ownership
and operation of U.S.-flag vessels in the United States coastwise trade,
including but not limited to 46 CFR 67.39(c); or

 

--------------------------------------------------------------------------------

1 Permanent residents of the United States (green card holders) are not
Coastwise Citizens.

 

 

--------------------------------------------------------------------------------

 

 

☐

It is a limited liability company (a) formed under the laws of the United States
or of any state of the United States, the District of Columbia, Guam, Puerto
Rico, the Virgin Islands, American Samoa, the Northern Mariana Islands and any
other territory or possession of the United States, (b) which, if it is (x) a
manager-managed limited liability company (i) the members of which have
delegated total management authority and control over and responsibility for
such limited liability company to a single manager or a board of directors or
managers (or equivalent management committee or supervisory or governing body),
(ii) the chairman of the board of directors or managers (or equivalent
management committee or supervisory or governing body) and the chief executive
officer (by whatever title) of which, and all other officers of which and other
Persons authorized to act in the absence or disability of the chairman or chief
executive officer are Coastwise Citizens, and (iii) no more of the directors or
managers (or equivalent management committee or supervisory or governing body)
of which are non-Coastwise Citizens than a minority of the number necessary to
constitute a quorum of that body, or (y) a member-managed limited liability
company (i)  each member of which is a Coastwise Citizen, and (ii) to the extent
that it has officers, the chief executive officer, by whatever title, of such
limited liability company is a Coastwise Citizen, and all other officers and
other Persons authorized to act in the absence or disability of the chief
executive officer are Coastwise Citizens, (c) in which at least 75% of each
class or series of the limited liability company interests or units and the
voting power are owned and controlled by Coastwise Citizens, at each tier of the
ownership chain to all levels of direct and indirect ownership therein, and (d)
that satisfies the requirements of 46 U.S.C. § 50501 (a), (b) and (d) and
related regulations with respect to the ownership and operation of U.S.-flag
vessels in the United States coastwise trade; or

 

☐

It is a partnership (a) formed under the laws of the United States or the laws
of any state of the United States, the District of Columbia, Guam, Puerto Rico,
the Virgin Islands, American Samoa, the Northern Mariana Islands and any other
territory or possession of the United States (b) of which all of the general
partners are Coastwise Citizens,  (c) to the extent that it has officers, the
chief executive officer, by whatever title, of such partnership is a Coastwise
Citizen, and all other officers and other Persons authorized to act in the
absence or disability of the chief executive officer are Coastwise Citizens, (d)
in which at least 75% of each class or series of the equity interests or
partnership interests and the voting power are owned and controlled by Coastwise
Citizens, at each tier of the ownership chain to all levels of direct and
indirect ownership therein, and (e) that satisfies the requirements of 46 U.S.C.
§ 50501 (a), (b) and (d) and related regulations with respect to the ownership
and operation of U.S.-flag vessels in the United States coastwise trade,
including but not limited to 46 CFR 67.35(c); or

 

☐

It is a trust (a) formed under the laws of the United States or the laws of any
state of the United States, the District of Columbia, Guam, Puerto Rico, the
Virgin Islands, American Samoa, the Northern Mariana Islands and any other
territory or possession of the United States, (b) of which all of the trustees
are Coastwise Citizens, (c) of which all beneficiaries with an enforceable
interest in it are Coastwise Citizens, (d) to the extent appointed, the chairman
of the board of directors and the chief executive officer (by whatever title) of
which are Coastwise Citizens, and all other officers of which and other Persons
authorized to act in the absence or disability of the chairman or chief
executive officer are Coastwise Citizens, (e) to the extent appointed, no more
of the directors of which than a minority of the number necessary to constitute
a quorum of the board of directors are non-Coastwise Citizens, (f) in which at
least 75% of the equity interests are owned and controlled by Coastwise
Citizens, at each tier of the ownership chain to all levels of direct and
indirect ownership therein, and (g) that satisfies the requirements of 46 U.S.C.
§ 50501 (a), (b) and (d) and related regulations with respect to the ownership
and operation of U.S.-flag vessels in the United States coastwise trade,
including but not limited to 46 CFR 67.36(c); or

 

 

--------------------------------------------------------------------------------

 

 

☐

It is a joint venture or association (a) formed under the laws of the United
States or the laws of any state of the United States, the District of Columbia,
Guam, Puerto Rico, the Virgin Islands, American Samoa, the Northern Mariana
Islands and any other territory or possession of the United States, (b) of which
all of its members are Coastwise Citizens, (c) to the extent appointed, the
chairman of the board of directors and the chief executive officer (by whatever
title) of which are Coastwise Citizens, and all other officers of which and
other Persons authorized to act in the absence or disability of the chairman or
chief executive officer are Coastwise Citizens, (d) to the extent appointed, no
more of the directors of which than a minority of the number necessary to
constitute a quorum of the board of directors are non-Coastwise Citizens, (e) in
which at least 75% of each class or series of the interests and the voting power
are owned and controlled by Coastwise Citizens, at each tier of the ownership
chain to all levels of direct and indirect ownership therein, and (e) that
satisfies the requirements of 46 U.S.C. § 50501 (a), (b) and (d) and related
regulations with respect to the ownership and operation of U.S.-flag vessels in
the United States coastwise trade, including but not limited to 46 CFR 67.37(c)

 

 

☐

It is a pension or benefit plan, foundation or mutual insurance company that is
not organized as a corporation, limited liability company, partnership, trust,
joint venture or association and is (a) formed under the laws of the United
States or the laws of any state of the United States, the District of Columbia,
Guam, Puerto Rico, the Virgin Islands, American Samoa, the Northern Mariana
Islands and any other territory or possession of the United States, (b) of which
all of its members are Coastwise Citizens, (c) to the extent appointed, the
chairman of the board of directors and the chief executive officer (by whatever
title) of which are Coastwise Citizens, and all other officers of which and
other Persons authorized to act in the absence or disability of the chairman or
chief executive officer are Coastwise Citizens, (d) to the extent appointed, no
more of the directors of which than a minority of the number necessary to
constitute a quorum of the board of directors are non-Coastwise Citizens, (e) in
which at least 75% of each class or series of the interests or policies, as
applicable, and the voting power are owned and controlled by Coastwise Citizens,
at each tier of the ownership chain to all levels of direct and indirect
ownership therein, and (e) that satisfies the requirements of 46 U.S.C. § 50501
(a), (b) and (d) and related regulations with respect to the ownership and
operation of U.S.-flag vessels in the United States coastwise trade; or

 

   

☐

He/she/it is not a Coastwise Citizen.

 

 

--------------------------------------------------------------------------------

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PARTNERSHIP, CORPORATION, TRUST
OR OTHER ENTITY INVESTORS:

 

 

 

 

 

 

 

 

 

Print Name of Partnership, Corporation,
Trust or Other Entity

 

 

 

 

 

 

By:

 

 

 

Signature of Authorized

Representative

 

 

 

 

 

 

 

 

Print Name of Authorized

Representative

 

 

 

 

 

 

 

 

Title of Authorized

Representative

 

  

 

[Signature Page to Investor Questionnaire]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF OPINION OF MILBANK, TWEED, HADLEY & MCCLOY LLP

 

Capitalized terms used but not defined herein have the meanings assigned to such
terms in the Subscription Agreement (the “Subscription Agreement”). The Company
shall furnish to the Purchasers at the Closing an opinion of Milbank, Tweed,
Hadley & McCloy LLP, counsel for the Company, addressed to the Purchasers and
dated the Closing Date in form satisfactory to the Purchasers, stating that:

 

1. The Company has been duly incorporated and is validly existing as a
corporation, and is in good standing under the laws of the State of Delaware,
with the corporate power and authority to own or lease, as the case may be, and
to operate its properties and conduct the businesses in which it is currently
engaged.    

2.

The Purchased Shares have been duly authorized in accordance with the Company’s
Certificate of Incorporation and Bylaws and, when issued and delivered by the
Company to the Purchasers upon payment therefor in accordance with the
Subscription Agreement, will be validly issued, fully paid and non-assessable.

 

3.

The Company has the corporate power to execute, deliver and perform its
obligations under the Subscription Agreement and the Registration Rights
Agreement.

 

4.

No approvals from any Governmental Authority is required for the Company to
execute and deliver the Subscription Agreement or the Registration Rights
Agreement and for the Company to issue the Purchased Shares in accordance with
the Subscription Agreement and for the sale of the Purchased Shares by the
Company to the Purchasers under the Subscription Agreement, except (i) for such
approvals that have already been obtained, (ii) for such approvals as may be
required under applicable state securities laws, (iii) for any filing the
Company is required to make under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) on Form 8-K or the Securities Act pursuant to the
Registration Rights Agreement and (iv) to the extent the failure to obtain such
approvals likely would not have a Material Adverse Effect.

 

5.

The execution and delivery by the Company of the Subscription Agreement and the
Registration Rights Agreement, and the issuance and sale of the Purchased Shares
by the Company to the Purchasers under the Subscription Agreement does not (x)
result in a breach or violation of the certificate of incorporation or by-laws
of the Company or (y) constitute a breach or violation of, or a default under,
or result in the imposition of any lien, charge or encumbrance upon any property
or assets of the Company pursuant to any applicable Law, except in the case of
clause (y), as would not likely have a Material Adverse Effect.

 

6.

The Company is not required to, and, immediately after giving effect to the
offering and sale of the Purchased Shares, the Company will not be required to,
register as an investment company under the Investment Company Act of 1940, as
amended.

 

7.

Assuming the accuracy of the representations and warranties of the Purchasers
and the Company contained in the Subscription Agreement and the Investor
Questionnaire, and the representations and warranties of the Placement Agents in
the Placement Agent Engagement Letter, the offer, issuance and sale of the
Purchased Shares by the Company to the Purchasers solely in the manner
contemplated by the Subscription Agreement are exempt from the registration
requirements of the Securities Act; provided that such counsel will express no
opinion as to any subsequent sale.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

AGREEMENTS WITH AFFILIATES OF THE CARLYLE GROUP

 

On April 17, 2018, SEACOR Marine Holdings Inc. (the “Company”) entered into a
letter agreement with affiliates of The Carlyle Group (collectively, “Carlyle”)
that hold all of the Company’s outstanding $175.0 million principal amount of
3.75% Convertible Senior Notes due 2022 (the “Convertible Notes”). The Company
and Carlyle agreed as follows:

 

1.     As soon as practicable after the Closing of the sale of Purchased Shares
pursuant to the Subscription Agreement (the “Private Placement”), Carlyle will
exchange $50,000,000 in aggregate principal amount of its Convertible Notes for
1,886,792 shares of the Company’s common stock (representing a conversion rate
and conversion price of 37.73 and $26.50 per $1,000 in principal amount notes,
respectively).

 

2.     Carlyle will purchase in the Private Placement, for a purchase price of
$15,000,000, a number of shares equal to 15,000,000 divided by the dollar price
per share paid by investors in the Private Placement; provided, however, in the
event that either (i) the dollar price per share paid by the investors in the
Private Placement is equal to or greater than $25.00 per share or (ii) the
aggregate purchase price to be paid by investors in the PIPE Offering is less
than $45,000,000 (inclusive of Carlyle’s $15,000,000), Carlyle may, but will not
be required to, participate in the Private Placement.

 

3.     As soon as practicable, the Note Purchase Agreement relating to the
Convertible Notes will be amended to (a) extend the maturity date of the
Convertible Notes from December 1, 2022 to December 1, 2023 and (b) increase the
interest rate payable on the Convertible Notes from 3.75% to 4.25% per annum.

 

 

AGREEMENTS WITH PROYECTOS GLOBALES DE ENERGIA Y SERVICIOS CME, S.A. DE C.V.

 

On the date of this Agreement, the Company entered into a letter agreement with
Proyectos Globales de Energia y Servicios CME, S.A. de C.V (“CME”), whereby the
Company and CME agreed as follows:

 

1.     The Company will issue such number of Common Shares to CME or its
Affiliates so that, upon the consummation of the transactions contemplated in
the Subscription Agreement, including subscription by all other Purchasers in
accordance thereunder, CME and its Affiliates will own in the aggregate (i.e.,
taking into account Common Shares currently owned by them) 4.89% of the total
issued and outstanding Common Shares, and in lieu of delivering the remaining
portion of the Common Shares to CME pursuant to the Subscription Agreement (the
“Undelivered Shares”), the Company will deliver to CME warrants entitling CME to
purchase a number of Common Shares equal to the number of Undelivered Shares,
and thereafter CME’s right to receive delivery of the Undelivered Shares shall
be extinguished. Subject to limitations on the aggregate number of Common Shares
that can be owned by non-U.S. citizens under its certificate of incorporation,
the Company shall assist CME and its Affiliates with respect to the exercise of
such warrants to enable CME and its Affiliates to own in the aggregate 4.89% of
the issued and outstanding Common Shares from time to time. With respect to the
exercise of such warrants, the Company shall take all required action under the
warrants so that upon CME transferring any of its Common Shares, the Company can
promptly issue the applicable Common Shares under the warrant so that CME and
its Affiliates can own in the aggregate 4.89% of the issued and outstanding
Common Shares upon such exercise.

 

 